EXHIBIT 2
 1                                                           The Honorable Robert S. Lasnik

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
       STATE OF WASHINGTON, et al.                        NO. 2:18-cv-01115-RSL
 9
                                   Plaintiffs,
10                                                              PRIVATE DEFENDANTS
       v.                                                     ANSWERS TO PLAINTIFFS’
11                                                                  FIRST SET OF
                                                               INTERROGATORIES AND
12     UNITED STATES DEPARTMENT OF                            RESPONSES TO REQUESTS
       STATE, et al.,                                             FOR PRODUCTION
13

14                                Defendants.
15

16

17   TO:      Plaintiffs State of Washington, et al., by and through their attorneys of record, Jeffrey
              Rupert, Kristin Beneski, Todd Bowers, Jeff Sprung and Zachary P. Jones, Attorney
18            General Office

19            Defendants Defense Distributed, Second Amendment Foundation, Inc., and Conn

20   Williamson (the “Private Defendants”) hereby serve their answers to Plaintiffs’ First Set
21
     of Interrogatories and responses to Request for Production.
22

23

24

25

26

27

28   Private Defendants Answers to
                                                                    Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -1-       1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1                                  ANSWERS TO INTERROGATORIES
 2                                          GENERAL OBJECTIONS
 3
              The Court should issue a Rule 12 judgment on the pleadings dismissing the Private
 4
     Defendants from this action, Dkt. 114, in which case the Private Defendants would not be
 5

 6   subject to interrogatories, requests for production, and other discovery devices that apply
 7   to a party. See Fed. R. Civ. P. 26. Hence, the Private Defendants submit that they should
 8
     not be required to comply with any interrogatory unless and until the Court resolves their
 9
     Rule 12 motion. See Dkt. 114.
10

11            The Private Defendants object to the Instructions and Definitions provided with the
12   interrogatories to the extent they seek to impose burdens greater than those imposed by the
13
     Federal Rules of Civil Procedure.
14
              The Private Defendants object to the Instructions provided with the interrogatories
15

16   to the extent they impose interrogatories beyond those numerated in the requests.

17            The Private Defendants object to the Definitions provided with the interrogatories
18
     to the extent they impose definitions of terms outside commonly understood meanings.
19
              The Private Defendants object to the requests to the extent they seek the content of
20

21   privileged attorney-client communications and/or confidential work product. The Private

22   Defendants will produce a privilege log if compelled to produce documents and remain in
23
     the case.
24
              These general objections are applicable to, and included in, the Private Defendants’
25

26   answers set forth below.

27

28   Private Defendants Answers to
                                                                  Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -2-     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                 Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1                                                  ANSWERS
 2   I.       Interrogatory Number 1.
 3
              Interrogatory No. 1 provides as follows: “Identify all persons who are officers,
 4
     directors, shareholders, founders, members, employees, or agents of Defense Distributed,
 5

 6   or who are otherwise affiliated with or who have authority to act on behalf of Defense
 7   Distributed.”
 8
              A.       The Private Defendants object to this interrogatory because it is not “relevant
 9
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
10

11   any claim against the Private Defendants; it involves only Administrative Procedure Act
12   claims against the Federal Government that depend solely upon an administrative record.
13
     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
14
     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
15

16            B.       The Private Defendants object to this interrogatory because it is not

17   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
18
     because the interrogatory seeks information that is duplicative of what the administrative
19
     record identifies and, to the extent that it is not duplicative, disproportionately unimportant
20

21   in comparison to what the administrative record identifies.

22            C.       The Private Defendants object to this interrogatory because it is overly broad
23
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
24
     the identity of some persons affiliated with Defense Distributed were relevant to a party’s
25

26   claim or defense, the interrogatory demands identification if “all persons. . . affiliated with

27   . . . or who have authority to act on behalf of Defense Distributed” without any limitations
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                     -3-       1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   regarding subject matter, place, or time.
 2            D.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
 3
     object to this interrogatory because it is not proportional to the needs of the case
 4
     considering the parties’ relative access to relevant information. The obligation to respond
 5

 6   to this interrogatory, if any, should be limited to Defense Distributed.
 7   II.      Interrogatory Number 2.
 8
              Interrogatory Number 2 provides as follows: “State whether you posted any Subject
 9
     Files online, or otherwise made them publicly available via the internet, on or after July
10

11   31, 2018. If you did, identify the URL(s), the exact date and time of any such posting, and
12   the individual(s) responsible for or involved in any such posting, and describe in detail the
13
     actions of each such individual in connection with each such posting.”
14
              A.       The Private Defendants object to this interrogatory because it is not “relevant
15

16   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve

17   any claim against the Private Defendants; it involves only Administrative Procedure Act
18
     claims against the Federal Government that depend solely upon an administrative record.
19
     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
20

21   Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

22            B.       The Private Defendants object to this request because it made for an
23
     improper purpose.
24
              C.       The Private Defendants object to this request because it is made to cause
25

26   annoyance, oppression, and to harass the Private Defendants.

27

28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -4-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   III.     Interrogatory Number 3.
 2            Interrogatory Number 3 provides as follows: “State whether you assisted or
 3
     facilitated any other person in posting any Subject Files online, or otherwise making them
 4
     publicly available via the internet, on or after July 31, 2018. If you did, identify the
 5

 6   URL(s), the exact date and time of any such posting, and the individual(s) responsible for
 7   or involved in any such posting, and describe in detail the actions of each such individual
 8
     in connection with each such posting.”
 9
              A.       The Private Defendants object to this interrogatory because it is not “relevant
10

11   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
12   any claim against the Private Defendants; it involves only Administrative Procedure Act
13
     claims against the Federal Government that depend solely upon an administrative record.
14
     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
15

16   Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

17            B.       The Private Defendants object to this request because it made for an
18
     improper purpose.
19
              C.       The Private Defendants object to this request because it is made to cause
20

21   annoyance, oppression, and to harass the Private Defendants.

22   IV.      Interrogatory Number 4.
23
              Interrogatory Number 4 provides as follows: “State the total number of persons to
24
     whom you sold or distributed any Subject Files via mail or courier, email, secure
25

26   download, or any other method, on or after July 31, 2018, or as to whom you participated

27   in or facilitated such sale or distribution of any Subject Files.”
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -5-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1            A.       The Private Defendants object to this interrogatory because it is not “relevant
 2   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
 3
     any claim against the Private Defendants; it involves only Administrative Procedure Act
 4
     claims against the Federal Government that depend solely upon an administrative record.
 5

 6   See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
 7   Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
 8
              B.       The Private Defendants object to this interrogatory because it is not
 9
     proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
10

11   because the request seeks information that is disproportionately unimportant in
12   comparison to what the administrative record supplies.
13
              C.       The Private Defendants object to this interrogatory because it is overly broad
14
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
15

16   the Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary

17   injunction pertain only to publication via Defense Distributed’s internet website—not the
18
     methods identified in this interrogatory.
19
              D.       The Private Defendants object to this interrogatory because it is not
20

21   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). Even if the fact

22   of such sales or distributions were relevant, the number or persons at issue is not.
23
              E.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
24
     object to this interrogatory because it is not proportional to the needs of the case
25

26   considering the parties’ relative access to relevant information. The obligation to respond

27   to this interrogatory, if any, should be limited to Defense Distributed.
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -6-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1            F.       The Private Defendants object to this request because it made for an
 2   improper purpose.
 3
              G.       The Private Defendants object to this request because it is made to cause
 4
     annoyance, oppression, and to harass the Private Defendants.
 5

 6   V.       Interrogatory Number 5.
 7            Interrogatory Number 5 provides as follows: “Describe in detail any method(s) by
 8
     which you have sold or distributed any Subject Files to any person on or after July 31,
 9
     2018, and any method(s) by which you have participated in or facilitated such sale or
10

11   distribution of any Subject Files.”
12            A.       The Private Defendants object to this interrogatory because it is not “relevant
13
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
14
     any claim against the Private Defendants; it involves only Administrative Procedure Act
15

16   claims against the Federal Government that depend solely upon an administrative record.

17   See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
18
     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
19
              B.       The Private Defendants object to this interrogatory because it is not “relevant
20

21   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This is so because the action’s

22   claims and Court’s preliminary injunction pertain only to publication via Defense
23
     Distributed’s internet website—not the other activities at issue in this request.
24
              C.       The Private Defendants object to this interrogatory because it is not
25

26   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so

27   because, even if the fact of a sale or distribution were relevant, the “detail[s]” of any sale
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -7-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   or distribution are disproportionally unimportant.
 2            D.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
 3
     object to this interrogatory because it is not proportional to the needs of the case
 4
     considering the parties’ relative access to relevant information. The obligation to respond
 5

 6   to this interrogatory, if any, should be limited to Defense Distributed.
 7            E.       The Private Defendants object to this request because it made for an
 8
     improper purpose.
 9
              F.       The Private Defendants object to this request because it is made to cause
10

11   annoyance, oppression, and to harass the Private Defendants.
12   VI.      Interrogatory Number 6.
13
              Interrogatory Number 6 provides as follows: “As to the persons referenced in
14
     Interrogatory No. 4 to whom Subject Files were sold or distributed, describe in detail any
15

16   and all steps you took, if any, to determine the following: (1) whether such persons are

17   U.S. citizens or lawful permanent residents; (2) whether such persons are located within
18
     the United States (and if so, in which states); and (3) whether such persons are eligible to
19
     possess a firearm in any relevant jurisdiction(s).”
20

21            A.       The Private Defendants object to this interrogatory for the reasons stated in

22   the Private Defendants objections to Interrogatory No. 4.
23
              B.       The Private Defendants object to this interrogatory because it is not “relevant
24
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if the fact of such a sale
25

26   or distribution were relevant, the determinations inquired about by this interrogatory are

27   not.
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -8-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1            C.       The Private Defendants object to this request because it made for an
 2   improper purpose.
 3
              D.       The Private Defendants object to this request because it is made to cause
 4
     annoyance, oppression, and to harass the Private Defendants.
 5

 6            E.       The Private Defendants object to this request to the extent it seeks personally
 7   identifiable information (“PII”) on customers due to privacy concerns, which may include,
 8
     for example, laws that prohibit providing a customer’s PII without a court order or the
 9
     customer’s written consent.
10

11   VII.     Interrogatory Number 7.
12            Interrogatory Number 7 provides as follows: “List any and all crimes with which
13
     Defense Distributed, Cody Wilson, or any person in active concert or participation with
14
     either of them has been charged or convicted within the last ten years and describe the
15

16   outcome of each charge or conviction.”

17            A.       The Private Defendants object to this interrogatory because it is not “relevant
18
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
19
     any claim against the Private Defendants; it involves only Administrative Procedure Act
20

21   claims against the Federal Government that depend solely upon an administrative record.

22   See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
23
     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
24
              B.       The Private Defendants object to this interrogatory because it is not
25

26   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so

27   because the interrogatory seeks information that is duplicative of what the administrative
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -9-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   record identifies and, to the extent that it is not duplicative, disproportionately unimportant
 2   in comparison to what the administrative record identifies.
 3
              C.       The Private Defendants object to this interrogatory because it is overly broad
 4
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
 5

 6   pertains to “any and all crimes” without limitations regarding subject matter.
 7            D.       The Private Defendants object to this interrogatory because it is overly broad
 8
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
 9
     pertains to “any person in active concert or participation with” Defense Distributed and
10

11   Cody Wilson without any limitations regarding subject matter, place, or time.
12            E.       The Private Defendants object to this interrogatory because it is overly broad
13
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
14
     pertains to both charges and convictions; but even if convictions are relevant, charges are
15

16   not.

17            F.       The Private Defendants object to this request because it made for an
18
     improper purpose.
19
              G.       The Private Defendants object to this request because it is made to cause
20

21   annoyance, oppression, and to harass the Private Defendants.

22   VIII. Interrogatory Number 8.
23
              Interrogatory Number 8 provides as follows: “For the period of July 31, 2018 to the
24
     present, list (by city and country) all destinations outside the United States to which Cody
25

26   Wilson has traveled or to which he currently plans to travel, and as to each destination,

27   provide the dates of Mr. Wilson’s actual or planned departure from and return to the United
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 10 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   States.”
 2

 3
              A.       The Private Defendants object to this interrogatory because it is not “relevant
 4
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
 5

 6   any claim against the Private Defendants or Cody Wilson; it involves only Administrative
 7   Procedure Act claims against the Federal Government that depend solely upon an
 8
     administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
 9
     address the Private Defendants or Cody Wilson; it addresses only the Federal Defendants.
10

11   Dkt. 95 at 25.
12            B.       The Private Defendants object to this interrogatory because it is not “relevant
13
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if some aspect of the
14
     Private Defendants’ conduct is relevant, Cody Wilson’s travel is not.
15

16            C.       The Private Defendants object to this interrogatory because it is overly broad

17   and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request
18
     pertains to all travel without any limitations regarding the travel’s nature.
19
              D.       The Private Defendants object to this interrogatory because it is not
20

21   proportional to the needs of the case considering the parties’ relative access to relevant

22   information. The obligation to respond to this interrogatory, if any, should be limited to
23
     Defense Distributed.
24
              E.       The Private Defendants object to this request because it made for an
25

26   improper purpose.

27            F.       The Private Defendants object to this request because it is made to cause
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 11 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   annoyance, oppression, and to harass the Private Defendants.
 2   IX.      Interrogatory Number 9
 3
              Interrogatory Number 9 provides as follows: “Identify all persons or entities who
 4
     participated in the planning, funding, production, editing, or distribution of the video
 5

 6   previously                located              at            the           following              hyperlink:
 7   https://www.youtube.com/watch?v=5BqlXllkSoA&feature=outu.be. For each person or
 8
     organization involved in the planning, funding, production, editing, or distribution of the
 9
     video, state the exact nature of the person or entity’s involvement.”
10

11            A.       The Private Defendants object to this interrogatory because it is not “relevant
12   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
13
     any claim against the Private Defendants; it involves only Administrative Procedure Act
14
     claims against the Federal Government that depend solely upon an administrative record.
15

16   See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private

17   Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
18
              B.       The Private Defendants object to this interrogatory because it is not “relevant
19
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if some aspect of the
20

21   Private Defendants’ conduct is relevant, the video at issue here is not.

22            C.       The Private Defendants object to this interrogatory because it is overly broad
23
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). Even if some aspect of the video’s
24
     publication is relevant, the “exact nature” of its “planning, funding, production, editing, or
25

26   distribution” is not.

27            D.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
28   Private Defendants Answers to
                                                                              Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                         - 12 -         1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                             Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   object to this interrogatory because it is not proportional to the needs of the case
 2   considering the parties’ relative access to relevant information. The obligation to respond
 3
     to this interrogatory, if any, should be limited to Defense Distributed.
 4
              E.       The Private Defendants object to this request because it made for an
 5

 6   improper purpose.
 7            F.       The Private Defendants object to this request because it is made to cause
 8
     annoyance, oppression, and to harass the Private Defendants.
 9
                           RESPONSES TO REQUESTS FOR PRODUCTION
10

11                                          GENERAL OBJECTIONS
12            The Court should issue a Rule 12 judgment on the pleadings dismissing the Private
13
     Defendants from this action, Dkt. 114, in which case the Private Defendants would not be
14
     subject to interrogatories, requests for production, and other discovery devices that apply
15

16   to a party. See Fed. R. Civ. P. 26. Hence, the Private Defendants submit that they should

17   not be required to comply with any requests for production unless and until the Court
18
     resolves their Rule 12 motion. See Dkt. 114.
19
              The Private Defendants object to the Instructions and Definitions provided with the
20

21   requests to the extent they seek to impose burdens greater than those imposed by the

22   Federal Rules of Civil Procedure.
23
              The Private Defendants object to the Instructions provided with the requests to the
24
     extent they seek the creation of documents not in existence or in the Private Defendants’
25

26   possession.

27            The Private Defendants object to the Definitions provided with the requests to the
28   Private Defendants Answers to
                                                                   Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 13 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                  Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   extent they impose definitions of terms outside commonly understood meanings.
 2            The Private Defendants object to the requests to the extent they seek the content of
 3
     privileged attorney-client communications and/or confidential work product. The Private
 4
     Defendants will produce a privilege log if compelled to produce documents and remain in
 5

 6   the case.
 7            These general objections are applicable to, and included in, the Private Defendants’
 8
     responses set forth below.
 9
                                                    RESPONSES
10

11   I.       Request for Production Number 1.
12            Request for Production Number 1 provides as follows: “Produce all documents and
13
     communications concerning or relating to any party or non-party’s posting of any Subject
14
     Files online, or otherwise making any Subject Files publicly available via the internet, on
15

16   or after July 31, 2018.” Responsive materials are being withheld on the basis of the

17   following objections.
18
              A.       The Private Defendants object to this request because it is not “relevant to
19
     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
20

21   claim against the Private Defendants; it involves only Administrative Procedure Act claims

22   against the Federal Government that depend solely upon an administrative record. See 5
23
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants
24
     or non-parties; it addresses only the Federal Defendants. Dkt. 95 at 25.
25

26            B.       The Private Defendants object to this request because it is not proportional

27   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
28   Private Defendants Answers to
                                                                      Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                     - 14 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   seeks information that is disproportionately unimportant in comparison to what the
 2   administrative record supplies.
 3

 4
              C.       The Private Defendants object to this request because it is overly broad and
 5

 6   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 7   to non-party actions without regard to the Private Defendants’ relationship thereto.
 8
              D.       The Private Defendants object to this request because it is overly broad and
 9
     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
10

11   “all documents and communications concerning or relating to” the activities at issue
12   regardless of the nature of the Private Defendants’ relationship to the activity.
13
              E.       The Private Defendants object to this request because it made for an
14
     improper purpose.
15

16            F.       The Private Defendants object to this request because it is made to cause

17   annoyance, oppression, and to harass the Private Defendants.
18
     II.      Request for Production Number 2.
19
              Request for Production Number 2 provides as follows: “Produce all documents and
20

21   communications concerning or relating to any party or non-party’s sale or distribution of

22   any Subject Files to any persons via mail or courier, email, secure download, or any other
23
     method, on or after July 31, 2018.” Responsive materials are being withheld on the basis
24
     of the following objections.
25

26            A.       The Private Defendants object to this request because it is not “relevant to

27   any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
28   Private Defendants Answers to
                                                                    Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 15 -    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   claim against the Private Defendants; it involves only Administrative Procedure Act claims
 2   against the Federal Government that depend solely upon an administrative record. See 5
 3
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants
 4
     or any non-parties; it addresses only the Federal Defendants. Dkt. 95 at 25.
 5

 6            B.       The Private Defendants object to this request because it is not “relevant to
 7   any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This is so because the action’s
 8
     claims and Court’s preliminary injunction pertain only to publication via Defense
 9
     Distributed’s internet website—not the other activities at issue in this request.
10

11            C.       The Private Defendants object to this request because it is not proportional
12   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
13
     seeks information that is disproportionately unimportant in comparison to what the
14
     administrative record supplies.
15

16            D.       The Private Defendants object to this request because it is overly broad and

17   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
18
     to non-party actions without regard to the Private Defendants’ relationship thereto.
19
              E.       The Private Defendants object to this request because it is overly broad and
20

21   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains

22   “all documents and communications concerning or relating to” the activities at issue
23
     regardless of the nature of the Private Defendants’ relationship to the activity.
24
              F.       The Private Defendants object to this request because it made for an
25

26   improper purpose.

27            G.       The Private Defendants object to this request because it is made to cause
28   Private Defendants Answers to
                                                                    Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 16 -    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   annoyance, oppression, and to harass the Private Defendants.
 2            H.       The Private Defendants object to this request to the extent it seeks personally
 3
     identifiable information (“PII”) on customers due to privacy concerns, which may include,
 4
     for example, laws that prohibit providing a customer’s PII without a court order or the
 5

 6   customer’s written consent.
 7   III.     Request for Production Number 3.
 8
              Request for Production Number 3 provides as follows: “Produce all documents
 9
     reflecting any information related to any of the persons described in Interrogatory No. 4 to
10

11   whom Subject Files were sold or distributed, including but not limited to any such
12   person’s: (i) name; (ii) address; (iii) physical location; (iv) age; (v) U.S. citizen or
13
     permanent resident status; (iv) eligibility to possess a firearm in any relevant
14
     jurisdiction(s); (v) the state and/or local sales tax that you collected related to any sale; and
15

16   (vi) the amount of state and/or local sales tax that you remitted to each jurisdiction related

17   to any sale.” Responsive materials are being withheld on the basis of the following
18
     objections.
19
              A.       The Private Defendants object to this request because it is not “relevant to
20

21   any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any

22   claim against the Private Defendants; it involves only Administrative Procedure Act claims
23
     against the Federal Government that depend solely upon an administrative record. See 5
24
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
25

26   it addresses only the Federal Defendants. Dkt. 95 at 25.

27            B.       The Private Defendants object to this request because it is not proportional
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 17 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
 2   seeks information that is disproportionately unimportant in comparison to what the
 3
     administrative record supplies.
 4
              C.       The Private Defendants object to this request because it is overly broad and
 5

 6   unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if the
 7   Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
 8
     injunction pertain only to publication via Defense Distributed’s internet website—not the
 9
     methods identified in this interrogatory.
10

11            D.       The Private Defendants object to this interrogatory because it is not “relevant
12   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if the fact of such a sale
13
     or distribution were relevant, the details requested here are not.
14
              E.       The Private Defendants object to this request because it is overly broad and
15

16   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request seeks to

17   compel disclosure of private, confidential, and personal information of a non-party that is
18
     not relevant to any claim in the case.
19
              F.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
20

21   object to this interrogatory because it is not proportional to the needs of the case

22   considering the parties’ relative access to relevant information. The obligation to respond
23
     to this interrogatory, if any, should be limited to Defense Distributed.
24
              G.       The Private Defendants object to this request because it made for an
25

26   improper purpose.

27            H.       The Private Defendants object to this request because it is made to cause
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 18 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   annoyance, oppression, and to harass the Private Defendants.
 2            I.       The Private Defendants object to this request to the extent it seeks personally
 3
     identifiable information (“PII”) on customers due to privacy concerns, which may include,
 4
     for example, laws that prohibit providing a customer’s PII without a court order or the
 5

 6   customer’s written consent.
 7   IV.      Request for Production Number 4.
 8
              Request for Production Number 4 provides as follows: “Produce all documents and
 9
     communications concerning or relating to the proposed, planned, or actual sale or
10

11   distribution of Subject Files on or after July 31, 2018, including but not limited to all
12   versions of: (i) the video identified in Interrogatory No. 9; (ii) any other videos posted on
13
     YouTube, other websites, or elsewhere, or any videos that you produced or published on
14
     or after July 31, 2018; (iii) any statements published on Twitter or any other social media
15

16   platform; (iv) any statements published on defcad.com or defdist.org or elsewhere on the

17   internet; and (v) any other published statements or content.” Responsive materials are
18
     being withheld on the basis of the following objections.
19
              A.       The Private Defendants object to this request because it is not “relevant to
20

21   any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any

22   claim against the Private Defendants; it involves only Administrative Procedure Act claims
23
     against the Federal Government that depend solely upon an administrative record. See 5
24
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
25

26   it addresses only the Federal Defendants. Dkt. 95 at 25.

27            B.       The Private Defendants object to this request because it is not proportional
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 19 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
 2   seeks information that is either duplicative of what the administrative record identifies or,
 3
     to the extent that it is not duplicative, disproportionately unimportant in comparison to
 4
     what the administrative record includes.
 5

 6            C.       The Private Defendants object to this interrogatory because it is overly broad
 7   and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
 8
     the Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
 9
     injunction pertain only to publication via Defense Distributed’s internet website—not the
10

11   other methods identified in this request.
12            D.       The Private Defendants object to this interrogatory because it is overly broad
13
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
14
     actual sales and distributions are relevant, mere proposals and plans are not.
15

16            E.       The Private Defendants object to this request because it is overly broad and

17   unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
18
     pertains to non-party actions without regard to the Private Defendants’ relationship
19
     thereto.
20

21            F.       The Private Defendants object to this request because it is overly broad and

22   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
23
     “all documents and communications concerning or relating to” the activities at issue
24
     regardless of the nature of the Private Defendants’ relationship to the activity.
25

26            G.       The Private Defendants object to this request because it made for an

27   improper purpose.
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 20 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1            H.       The Private Defendants object to this request because it is made to cause
 2   annoyance, oppression, and to harass the Private Defendants.
 3
              I.       The Private Defendants object to this request to the extent it seeks personally
 4
     identifiable information (“PII”) on customers due to privacy concerns, which may include,
 5

 6   for example, laws that prohibit providing a customer’s PII without a court order or the
 7   customer’s written consent.
 8
     V.       Request for Production Number 5.
 9
              Request for Production Number 5 provides as follows: “Produce all of your
10

11   communications concerning or relating to the distribution or sale of any Subject Files on
12   or after July 31, 2018, including internal communications, communications among the
13
     Private Defendants, communications with any other defendants, and communications with
14
     any third parties.” Responsive materials are being withheld on the basis of the following
15

16   objections.

17            A.       The Private Defendants object to this request because it is not “relevant to
18
     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
19
     claim against the Private Defendants; it involves only Administrative Procedure Act claims
20

21   against the Federal Government that depend solely upon an administrative record. See 5

22   U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
23
     it addresses only the Federal Defendants. Dkt. 95 at 25.
24
              B.       The Private Defendants object to this request because it is not proportional
25

26   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request

27   seeks information that is either duplicative of what the administrative record identifies or,
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 21 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   to the extent that it is not duplicative, disproportionately unimportant in comparison to
 2   what the administrative record includes.
 3
              C.       The Private Defendants object to this interrogatory because it is overly broad
 4
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
 5

 6   the Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
 7   injunction pertain only to publication via Defense Distributed’s internet website—not the
 8
     other methods of sale and distribution identified in this request.
 9
              D.       The Private Defendants object to this interrogatory because it is overly broad
10

11   and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
12   actual sales and distributions are relevant, mere proposals and plans are not.
13
              E.       The Private Defendants object to this request because it is overly broad and
14
     unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
15

16   pertains to non-party actions without regard to the Private Defendants’ relationship

17   thereto.
18
              F.       The Private Defendants object to this request because it is overly broad and
19
     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
20

21   “all documents and communications concerning or relating to” the activities at issue

22   regardless of the nature of the Private Defendants’ relationship to the activity.
23
              G.       The Private Defendants object to this request because it made for an
24
     improper purpose.
25

26            H.       The Private Defendants object to this request because it is made to cause

27   annoyance, oppression, and to harass the Private Defendants.
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 22 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1            I.       The Private Defendants object to this request to the extent it seeks personally
 2   identifiable information (“PII”) on customers due to privacy concerns, which may include,
 3
     for example, laws that prohibit providing a customer’s PII without a court order or the
 4
     customer’s written consent.
 5

 6   VI.      Request for Production Number 6.
 7            Request for Production Number 6 provides as follows: “To the extent not produced
 8
     in response to any of the Requests for Production above, for the period of July 30, 2018 to
 9
     the present, produce all documents concerning or relating to the proposed, planned, or
10

11   actual posting, distribution, or sale of any Subject Files.”           Responsive materials are
12   being withheld on the basis of the following objections.
13
              A.       The Private Defendants object to this request because it is not “relevant to
14
     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
15

16   claim against the Private Defendants; it involves only Administrative Procedure Act claims

17   against the Federal Government that depend solely upon an administrative record. See 5
18
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
19
     it addresses only the Federal Defendants. Dkt. 95 at 25.
20

21            B.       The Private Defendants object to this request because it is not proportional

22   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
23
     seeks information that is either duplicative of what the administrative record identifies or,
24
     to the extent that it is not duplicative, disproportionately unimportant in comparison to
25

26   what the administrative record includes.

27            C.       The Private Defendants object to this interrogatory because it is overly broad
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 23 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
 2   the Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
 3
     injunction pertain only to publication via Defense Distributed’s internet website—not the
 4
     other methods of posting, sale, and distribution identified in this request.
 5

 6            D.       The Private Defendants object to this interrogatory because it is overly broad
 7   and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
 8
     actual postings, sales, and distributions are relevant, mere proposals and plans are not.
 9
              E.       The Private Defendants object to this request because it is overly broad and
10

11   unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
12   pertains to non-party actions without regard to the Private Defendants’ relationship
13
     thereto.
14
              F.       The Private Defendants object to this request because it is overly broad and
15

16   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains

17   “all documents and communications concerning or relating to” the activities at issue
18
     regardless of the nature of the Private Defendants’ relationship to the activity.
19
              G.       The Private Defendants object to this request because it made for an
20

21   improper purpose.

22            H.       The Private Defendants object to this request because it is made to cause
23
     annoyance, oppression, and to harass the Private Defendants.
24
              I.       The Private Defendants object to this request to the extent it seeks personally
25

26   identifiable information (“PII”) on customers due to privacy concerns, which may include,

27   for example, laws that prohibit providing a customer’s PII without a court order or the
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 24 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   customer’s written consent.
 2   VII.     Request for Production Number 7.
 3
              Request for Production Number 7 provides as follows: “Produce all documents
 4
     concerning or relating to any criminal charges or convictions as referenced in Interrogatory
 5

 6   No. 7.”       Responsive materials are being withheld on the basis of the following objections.
 7            A.       The Private Defendants object to this request because it is not “relevant to
 8
     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
 9
     claim against the Private Defendants; it involves only Administrative Procedure Act claims
10

11   against the Federal Government that depend solely upon an administrative record. See 5
12   U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
13
     it addresses only the Federal Defendants. Dkt. 95 at 25.
14
              B.       The Private Defendants object to this request because it is not proportional
15

16   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the

17   interrogatory seeks information that is duplicative of what the administrative record
18
     identifies and, to the extent that it is not duplicative, disproportionately unimportant in
19
     comparison to what the administrative record identifies.
20

21            C.       The Private Defendants object to this request because it is overly broad and

22   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
23
     pertains to “any and all crimes” without limitations regarding subject matter.
24
              D.       The Private Defendants object to this request because it is overly broad and
25

26   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory

27   pertains to “any person in active concert or participation with” Defense Distributed and
28   Private Defendants Answers to
                                                                    Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 25 -    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1   Cody Wilson without any limitations regarding subject matter, place, or time.
 2            E.       The Private Defendants object to this request because it is overly broad and
 3
     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
 4
     pertains to both charges and convictions; but even if convictions are relevant, charges are
 5

 6   not.
 7            F.       The Private Defendants object to this request because it made for an
 8
     improper purpose.
 9
              G.       The Private Defendants object to this request because it is made to cause
10

11   annoyance, oppression, and to harass the Private Defendants.
12   DATED this 22nd day of October 2018.
13
              BECK REDDEN LLP                                FARHANG & MEDCOFF
14

15            /s/Charles Flores                              /s/Matthew Goldstein
              Charles Flores                                 Matthew Goldstein
16            cflores@beckredden.com                         Farhang & Medcoff
17            Beck Redden LLP                                4801 E. Broadway Blvd., Suite 311
              1221 McKinney, Suite 4500                      Tucson, AZ 85711
18            Houston, TX 77010                              Phone: (202) 550-0040
              Phone: (713) 951-3700                          mgoldstein@fmlaw.law
19            *Admitted Pro Hac Vice                         *Admitted Pro Hac Vice
20
              Attorneys for Defendants                       IMMIX LAW GROUP PC
21            Defense Distributed                            /s/Joel B. Ard
                                                             Joel B. Ard, WSBA # 40104
22                                                           Immix Law Group PC
                                                             701 5th Ave Suite 4710
23                                                           Seattle, WA 98104
                                                             Phone: (206) 492-7531
24
                                                             Fax: (503) 802-5351
25                                                           joel.ard@immixlaw.com

26                                                           Attorneys for Defendants
                                                             Defense Distributed, Second Amendment
27                                                           Foundation, Inc., and Conn Williamson
28   Private Defendants Answers to
                                                                       Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 26 -       1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                      Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1                                          CERTIFICATE OF SERVICE

 2          I certify that on October 22, 2018, I served a copy of this document upon all counsel of
     record via United States First-Class Mail.
 3
       Todd Richard Bowers                                   Jacob Campion
 4     Zachary P Jones                                       ATTORNEY GENERAL OF MINNESOTA
       Jeffrey Todd Sprung                                   445 Minnesota Street
 5     Attorney General's Office (Sea- Fifth Ave)            Suite 1100
       800 5th Ave                                           St Paul, Mn 55101
 6     Ste 2000                                              651-757-1459
       Seattle, WA 98104-3188                                Jacob.Campion@ag.state.mn.us
 7     206-464-7744
       ToddB@atg.wa.gov                                      Attorneys for Plaintiff State of Minnesota
 8     ZachJ@atg.wa.gov
       Jeffs2@atg.wa.gov
 9
10     Jeffrey George Rupert
       Attorney General's Office (40110-Oly)
11     Po Box 40110
       Olympia, WA 98504
12     360-586-0092
       JeffreyR2@atg.wa.gov
13

14     Attorneys for State of Washington
15     Jonathan Scott Goldman                                Matthew D Grove
       Executive Deputy Attorney General,                    Colorado Department Of Law
16     Civil Division                                        1300 Broadway, 6th Floor
       Office Of Attorney General                            Denver, Co 80203
17     Strawberry Square, 15th Floor                         720-508-6157
       Harrisburg, Pa 17120                                  matt.grove@coag.gov
18     717-783-1471
       jgoldman@attorneygeneral.gov                          Attorney for State of Colorado
19     Attorney for Common Wealth of PA
       Scott J Kaplan                                        Robert T Nakatsuji
20     OREGON DEPARTMENT OF JUSTICE                          Department Of The Attorney General
       100 SW Market Street                                  425 Queen Street
21     Portland, Or 97201                                    Honolulu, Hi 96813
       971-673-1880                                          808-586-1360
22     971-673-5000 (Fax)                                    Robert.T.Nakatsuji@hawaii.gov
       scott.kaplan@doj.state.or.us
23                                                           Attorney for State of Hawaii
       Attorneys for State of Oregon
24     Maura Murphy Osborne                                  Nelson R Richards
       Office Of The Attorney General                        California Department Of Justice
25     55 Elm Street                                         Office Of Attorney General
       Po Box 120                                            2550 Mariposa Mall
26     Hartford, Ct 06106                                    Room 5090
       860-808-5020                                          Fresno, Ca 93721
27     maura.murphyosborne@ct.gov                            559-705-2324
28   Private Defendants Answers to
                                                                          Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 27 -          1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                         Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1                                                           nelson.richards@doj.ca.gov
       Attorney for State of Connecticut
 2                                                           Attorney for State of California
       Jimmy R Rock                                          State of Illinois Attorney
 3     Andrew J. Saindon                                     General
       Office of The Attorney General                        500 South Second St.
 4     The District Of Columbia                              Springfield, IL 62706
       441 4th Street NW
 5     Ste 630 South                                         Attorney for State of Illinois
       Washington, DC 20001
 6     202-741-0770
       Jimmy.Rock@dc.gov
 7     Andy.saindon@dc.gov

 8     Attorney for District of Columbia

 9     Samuel T. Towell                                      Susan E. Urso
       Office of Attorney General of Virginia                Rhode Island Department of Attorney General
10     Barbara Johns Building                                150 South Main
       202 N. Ninth Street                                   Providence, RI 02903
11     Richmond, VA 23219                                    401-274-4400
       804-786-6731                                          surso@riag.ri.gov
12     stowell@oag.state.va.us
                                                             Attorney for State of Rhode Island
13     Attorney for State of Virginia
       Kit Walsh                                             Beth E. Terrell
14     Electronic Frontier Foundation                        Terrell Marshall Law Group, PLLC
       815 Eddy Street                                       936 North 34th Street, Ste 300
15     San Francisco, CA 94109                               Seattle, WA 981036-8869
       415-436-9333                                          206-816-6603
16     kit@eff.org                                           bterrell@terrellmarshal.com

17     Benkat Balasubramani                                  Depak Gupta
       Focal PLLC                                            Gupta Wessler PLLC
18     900 First Avenue S. Suite 201                         1900 L Street NW, Suite 312
       Seattle, WA 98134                                     Washington, DC 20036
19     202-529-4827                                          202-888-1741
       venkat@focallaw.com                                   deepak@guptawessler.com
20
       Attorney for Electronic Frontier Foundation           Attorney for Everytown for Gun Safety
21
       Andrew P. Richards
22     Garvey Shubert Barer
       1191 Second Ave., 18th Floor
23     Seattle, WA 98101-2939
       206-464-3939
24
       John D. Kimball
25     Blank Rome
       405 Lexington Ave.
26     New York, NY 10174
       212-885-5000
27     jkimble@blankrome.com

28   Private Defendants Answers to
                                                                          Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 28 -          1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                         Houston, Texas 77002
     No 2:18-cv-01115-RSL
 1     Attorney for The Brady Center to Prevent
       Gun Violence
 2

 3

 4                                                    FARHANG & MEDCOFF
 5
                                                      By /s/Matthew Goldstein
 6                                                       Matthew Goldstein
                                                         Farhang & Medcoff
 7                                                       4801 E. Broadway Blvd., Suite 311
                                                         Tucson, AZ 85711
 8                                                       Phone: (202) 550-0040
                                                         mgoldstein@fmlaw.law
 9
                                                         *Admitted Pro Hac Vice
10
                                                             Attorneys for Defendants
11                                                           Defense Distributed, Second Amendment
                                                             Foundation, Inc., and Conn Williamson
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Private Defendants Answers to
                                                                         Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 29 -         1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                        Houston, Texas 77002
     No 2:18-cv-01115-RSL
